Citation Nr: 1116539	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include reactive airway disease and bronchial asthma exacerbation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran initially filed a claim for service connection for a breathing disorder.  A review of the record reveals that the Veteran's chest and lung symptomatology has been diagnosed as reactive airway disease, bronchial asthma exacerbation, and hypoxic respiratory failure.  In this regard, the Board notes that a claim for service connection is not limited solely to the Veteran's lay hypothesis as to a diagnosis; rather, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for reactive airway disease and bronchial asthma exacerbation to the broader issue of entitlement of service connection for a respiratory disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for a respiratory disorder.

The Veteran contends that his respiratory condition incurred as a result of exposure to Agent Orange while serving in Vietnam. 

The Veteran's service treatment records showed that he sought treatment for a chest cold in the November 1966.  Additionally, a December 1967 treatment record noted that the Veteran was diagnosed with bronchitis.  

The Veteran's VA outpatient treatment records showed that he was diagnosed and treated for reactive airway disease, bronchial asthma exacerbation, and hypoxic respiratory failure.   Additionally, the Veteran qualified for home oxygen due to his respiratory conditions.  

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for a respiratory disorder, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's conditions.  Although the Veteran has been seeking treatment from the VA for his respiratory conditions, it remains unclear to the Board whether the Veteran's respiratory conditions are related to his in-service exposure to Agent Orange, or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's respiratory conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his respiratory conditions up through June 2009.  Because it appears that there may be outstanding VA medical records dated after June 2009 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from June 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) After obtaining any available treatment records, the AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's respiratory disorders, to include reactive airway disease and bronchial asthma exacerbation.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's respiratory disorders had their onset during active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange.  Additionally, the examiner should consider the Veteran's service treatment records, VA outpatient treatment records, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


